DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 18-25 of the amended claim set received 1/03/2022 are pending.  Claims 1-17 have been canceled.
Allowable Subject Matter
Claims 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other independent claim limitations:
Regarding Claim 18, “additively manufacturing an internal geometry of the additive manufactured heat exchanger core such that at least one of a multiple of flow passages is varied with respect to a distance along the length of the at least one of the multiple of flow passages; additively manufacturing a front face of the core transverse to the duct and contoured with respect to a non-uniform flow distribution of the airflow that enters the core perpendicular to the front face over the entirety of the front face; and additively manufacturing a rear face of the core transverse to the duct and contoured with respect to the non-uniform flow distribution of the airflow that exits the core perpendicular to said rear face over the entirety of said rear face” and “wherein a width of the core measured along the central longitudinal axis from the front face to the rear face is varied along a radial direction.”
Claims 19-25 are allowable at least by basis on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.D.F/                                                             /GERALD L SUNG/                                                                        Primary Examiner, Art Unit 3741                                                                                                               Examiner, Art Unit 3741